Citation Nr: 1138550	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-19 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a disability productive of urinary problems, other than a prostate disability, to include as due to herbicide exposure.

 3.  Entitlement to service connection for a skin disability, claimed as skin irritation and cysts, to include as due to herbicide exposure.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an acquired psychiatric disability, characterized as anxiety.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2008 rating decisions of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

After the RO issued the June 2010 supplemental statement of the case and the Veteran testified at his personal hearing, additional evidence was sent to the Board for inclusion in the Veteran's claims file.  Thereafter, the Veteran's representative sent correspondence dated in September 2011, indicating that the Veteran waives initial RO consideration of the newly submitted evidence. 

The Board herein has consolidated the issues of entitlement to service connection for a skin irritation and service connection for cysts, as both claimed disabilities are dermatological in nature.

The issues of entitlement to service connection for headaches and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange.

2.  The medical evidence does not show that the Veteran has been diagnosed with any disease determined by VA to be associated with presumed exposure to Agent Orange in connection with service in the Republic of Vietnam during the Vietnam era. 

3.  A prostate disability, to include benign prostatic hypertrophy and recurrent prostatitis, was not manifest during service, and is not otherwise attributable to service, to include exposure to herbicides including Agent Orange.  A diagnosis of prostate cancer is not shown. 

4.  A disability otherwise productive of urinary problems was not manifest during service, and is not otherwise attributable to service, to include exposure to herbicides including Agent Orange.  

5.  A skin disability, variously characterized as recurrent rash, folliculitis, and/or cysts, was not manifest during service, and is not otherwise attributable to service, to include exposure to herbicides including Agent Orange.  


CONCLUSIONS OF LAW

1.  A prostate disability, to include benign prostatic hypertrophy and prostatitis, was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A disability otherwise productive of urinary problems was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A skin disability, to include recurrent rashes, folliculitis, and/or cysts, were not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board notes that VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in December 2006, April 2008, April 2010, and June 2010.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence. The Veteran has also been advised as to how disability ratings and effective dates are assigned. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, private medical evidence, and lay statements.  As indicated, the Veteran testified at a personal hearing.  The Board observes that the Veteran identified treatment at the Hines VA Medical Center from March to December 1971.  The RO attempted to secure any such records, however, none were located.  Correspondence dated in June 2010 from the RO indicates that it has been unable to obtain the claimed records and noted that any further requests on its part would be futile.  The RO asked that the Veteran send the records if he has them or send additional information if he knows the whereabouts of the records.  The actual records or any additional information have not been forthcoming and as such the Board also finds that additional requests would be futile.

The Veteran also identified treatment from Mt. Sinai, Martha Washington, and St. Ann's Hospital.  The RO, in its April 2008 letter, asked that the Veteran complete the enclosed VA Forms 21-4142 so that VA can request the records.  However, the claims folder does not contain any completed forms for the identified private facilities.  Moreover, according to the April 2011 hearing transcript, the Veteran had planned to obtain some of the private treatment records along with some lay evidence after the hearing.  Although additional evidence in the form of lay statements was thereafter received, neither the private medical evidence nor a completed VA Form 21-4142 was received.  The Court has held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that any further attempts to secure any additional records from these private facilities would be futile.

The Board also notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's service connection claims for a prostate disability/disability productive of urinary problems, and a skin disability.  However, the Board finds that the evidence, which does not reflect competent evidence of a relationship to service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide these claims. See 38 C.F.R. § 3.159(c)(4). 

Under McLendon v. Nicholson, 20 Vet. App. 79   (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of a relationship between a claimed disabilities and service. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. 

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis, chloracne, Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia ("CLL"), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea) and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A recent amendment to this regulation added hairy cell leukemia and other chronic B- cell leukemias, Parkinson's disease, and ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202  (August 31, 2010).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 - 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258 -260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  See Notice, 75 Fed. Reg. 32540 -03 (2010).

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).


Service Connection Claim for a Prostate Disability and a Disability Otherwise Productive of Urinary Problems

The record shows current diagnoses of benign prostatic hypertrophy, prostatitis, urinary tract infections, and hematuria.  

The Veteran maintains that he has a prostate disability and/or a disability otherwise productive of urinary problems that is related to his active service, to include his service in Vietnam.  Service in Vietnam is undisputed, as the Veteran's service personnel records show that he served in the Republic of Vietnam from May 1970 to March 1971.  Therefore, he is entitled to a presumption of exposure to herbicide agents.

Although exposure to herbicides during service is conceded however, the Board notes that the Veteran's current prostate and urinary diagnoses are not disabilities which are recognized by the Secretary as warranting a presumption of service connection.  38 C.F.R. § 3.309(e).  The Board acknowledges that presumptive service connection is warranted for prostate cancer; however such a diagnosis is not shown in the record.  

The Board further finds that service connection for a prostate disability and/or a disability otherwise productive of urinary problems is not warranted on a direct basis.  In this regard, there is no competent evidence of prostate or urinary treatment, diagnoses, or complaints during service or for many years thereafter.  In fact, a history of prostatitis and benign prostatic hypertrophy are not shown in the record until 2003, more than three decades since service discharge.  Moreover, a urinary tract infection is not shown in the record until 2006.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is also no evidence of a medical nexus between the claimed disabilities and his active service.  

The Veteran is competent to report an observable symptom such as urinary problems, however, he, as a layperson, is not competent to provide a medical opinion because such requires medical expertise.  While the record reflects that the Veteran is diagnosed with prostate and urinary disabilities, it does not contain competent evidence relating these disabilities to any injury or disease in service, or to herbicide exposure.  The Board has duly considered the Veteran's statements that his claimed disabilities are related to service, to include herbicide exposure therein.  However, the Board finds that the etiology of his claimed prostate disability and urinary problems is far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the above, the Board finds that the medical evidence of record far outweighs the Veteran's lay reports of etiology and continuing prostate/urinary symptoms since service.  

Based on the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the claims of entitlement to service connection for a prostate disability and a disability otherwise productive of urinary problems, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56   (1990).  Accordingly, the claims must be denied. 

Service Connection Claim for a Skin Disability

The Veteran also seeks service connection for a skin disability.  The record confirms current diagnoses of recurrent facial rashes, folliculitis on the right cheek, cysts, and rash on the nose.  

As indicated above, exposure to herbicides during service has been conceded based on the Veteran's service in Vietnam during the Vietnam Era.  However, the Veteran has not been diagnosed with a skin disability that is afforded the presumption of service connection based on herbicide exposure.  Specifically, facial rashes, cysts, and folliculitis are not disabilities that are afforded the presumption of service connection based on herbicide exposure.  Accordingly, service connection for a skin disability presumed as secondary to in-service herbicide exposure is not warranted.  

Moreover, the Board notes that there is no competent evidence of skin treatment, diagnoses, or complaints during service.  The Veteran's skin complaints and treatment for rashes, folliculitis, and cysts are not seen in the record until 2006, many decades after service discharge.  See Maxson, supra. 

There is also no evidence of a medical nexus between the Veteran's skin disability and service.  As indicated, the Veteran is competent to report the presence of observable symptoms, such as skin symptoms; however he is not competent to provide a medical nexus between any current skin disability and service, to include in-service herbicide exposure.   The Board finds that the medical evidence of record first showing skin treatment decades after service far outweighs the Veteran's lay reports of etiology and continuing symptoms since service.  

In sum, the objective evidence shows that the Veteran's skin disability was not manifest during service, or for decades thereafter, and there is no competent evidence linking the skin disability to service, to include Agent Orange exposure therein.  

The benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, in this case, the preponderance of the evidence is against a finding of service connection for his skin, and the benefit of the doubt doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for a disability otherwise productive of urinary problems is denied.

Entitlement to service connection for a skin disability is denied.


REMAND

The Veteran also seeks service connection for an acquired psychiatric disability and headaches.  Review of the record reflects that further development is necessary prior to analyzing these claims on the merits.

The Veteran maintains that he has experienced psychiatric symptoms and headaches since his service discharge.  In support of his psychiatric and headache claims, he has submitted various lay statements from his brother, ex-spouse, friends, and former coworkers to the effect that they witnessed a change in the Veteran's mental state upon his return home from Vietnam.  They indicated that the Veteran became anxious, extremely exhausted, and violent after service discharge.  They also described the Veteran as having flashbacks, mood swings, and nightmares.

A review of the record shows that the Veteran has not yet undergone VA examinations to determine the etiology of any current psychiatric and/or headache disability.  In light of the Veteran's Vietnam service, and the lay evidence reporting pertinent symptoms since Vietnam service, the Board finds that the Veteran should be afforded VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any currently diagnosed psychiatric and headache disabilities.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner. 

a.  The examiner should diagnose all psychiatric disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the continuity of psychiatric symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23   (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

b.  The examiner should diagnose any headache disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a headache disability that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the continuity of headache symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23   (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

2.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


